Citation Nr: 1041179	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  06-18 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral 
hearing loss.

2.  Entitlement to a rating in excess of 10 percent disabling for 
surgical incision of the right heel prior to September 23, 2009.

3.  Entitlement to a rating in excess of 20 percent disabling for 
surgical incision of the right heel on or after September 23, 
2009.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for kidney disability, to 
include polycystic kidney disease with renal failure and renal 
calculi.

6.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to October 
1984 and from December 2003 to August 2004.  The Veteran served 
in the Army Reserve from October 1984 to December 1986 and from 
April 1991 to August 2004.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

In August 2008, the Veteran presented testimony at a personal 
hearing conducted at the Pittsburgh RO before the undersigned who 
was designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A transcript of this personal 
hearing is in the Veteran's claims folder.

In November 2008, the Board remanded the matters on appeal for 
further development.  The issue of entitlement to service 
connection for a left calcaneal bone spur was granted in an April 
2010 rating decision.  Additionally, the Veteran was granted a 20 
percent rating for his service-connected surgical incision of the 
right heel, effective from September 23, 2009.  However, as the 
20 percent rating is not a full grant of the benefits sought on 
appeal, the issue remains in appellate status and has been 
recharacterized as reflected above.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  The Board has also recharacterized the issue of 
entitlement to service connection for polycystic kidney disease 
and renal calculi under the heading of a kidney disability to 
more accurately reflect the nature of the Veteran's claimed 
disability.  

Pursuant to the November 2008 Board remand, the Veteran was 
provided with compliant notice letters in December 2008 and 
October 2009.  VA records dated from 1998 to December 2008 were 
associated with the claims file.  In September 2009, the Veteran 
underwent VA examinations for his hearing loss, kidneys, and 
feet.  Based on the Veteran's Reserve records, the Board is able 
to determine when the Veteran served on ACDUTRA and INACDUTRA to 
address the matters on appeal.  Accordingly, the Board finds that 
VA has substantially complied with the Board's November 2008 
remand with regard to this appeal.  See Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where Board's remand instructions 
were substantially complied with). 

A review of the Veterans Appeals Control and Locator System 
(VACOLS) reveals that a Form 9 has been submitted with regard to 
the issues of entitlement to an increased rating for hemorrhoids, 
service connection for hypertension and cervical spine 
disability, a total rating based on individual unemployability 
(TDIU) and that the Veteran has requested a travel board hearing 
with regard to these issues.  However, the Form 9 with regard to 
these issues has not been associated with the claims file and 
these issues have not been certified to the Board.  Accordingly, 
these matters are not currently before the Board for 
consideration.  

The issue of entitlement to service connection for a back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

FINDINGS OF FACT

1.  At the most severe, the Veteran's bilateral hearing loss 
reflected Level I hearing in the right ear and Level I hearing in 
the left ear.

2.  Prior to September 23, 2009, service-connected surgical 
incision of the right heel was not manifested by a moderately 
severe foot injury.

3.  On or after September 23, 2009, service-connected surgical 
incision of the right heel was not manifested by a severe foot 
injury.

4.  Sleep apnea has not been shown to be causally or 
etiologically related to the Veteran's military service.

5.  Polycystic kidney disease pre-existed the Veteran's period of 
ACDUTRA in June 1991 and was not aggravated therein or during any 
subsequent period of ACDUTRA or INACDUTRA or his active service 
from December 2003 to August 2004.  

6.  A kidney disability, to include polycystic kidney disease 
with renal failure and renal calculi, has not been shown to be 
causally or etiologically related to the Veteran's military 
service.

7.  In January 2003, the RO denied the claim for service 
connection for a back condition.  The Veteran was notified of 
that decision, but did not initiate an appeal.

8.  Since January 2003, relevant service department records were 
associated with the claims file, warranting a reopening of the 
claim for entitlement to service connection for a back 
disability. 




CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for the Veteran's 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.85, 4.86 Diagnostic Code 6100 (2009).

2.  Prior to September 23, 2009, the criteria for a rating in 
excess of 10 percent disabling for surgical incision were not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, 4.118 Diagnostic Codes 5284 
(2009) and 7804 (2008).

3.  On and after September 23, 2009, the criteria for a rating in 
excess of 20 percent disabling for surgical incision were not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, 4.118 Diagnostic Codes 5284 
(2009).

4.  Sleep apnea was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303 (2009).

5.  A kidney disability, to include polycystic kidney disease and 
renal calculi, was not incurred in active service.  38 U.S.C.A. 
§§ 101, 106, 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 3.306 (2009).

6.  The January 2003 RO rating decision that denied service 
connection for a back condition is final.  38 U.S.C.A. § 7105(b), 
(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 
(2009).

7.  New and material evidence has been received, and the claim 
for service connection for a back disability is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).  

Upon receipt of an application for a service connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Increased Ratings

For an increased compensation claim, section § 5103(a) requires, 
at a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and daily 
life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, 
if the Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability rating 
that would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the disability 
and the effect that worsening has on the claimant's employment 
and daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, and 
their impact upon employment and daily life.  As with proper 
notice for an initial disability rating and consistent with the 
statutory and regulatory history, the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer statements, 
job application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances relating 
to the disability.  Vazquez-Flores, 22 Vet. App. 37.  

However, the Federal Circuit recently issued a decision vacating 
the Court's holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Significantly, the Federal Circuit concluded that "the 
notice described in 38 U.S.C. § 5103(a) need not be veteran 
specific."  Similarly, "while a veteran's 'daily life' evidence 
might in some cases lead to evidence of impairment in earning 
capacity, the statutory scheme does not require such evidence for 
proper claim adjudication."  Thus, the Federal Circuit held, 
"insofar as the notice described by the Veterans Court in 
Vazquez-Flores requires the VA to notify a veteran of alternative 
diagnostic codes or potential "daily life" evidence, we vacate 
the judgments."  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  

Nevertheless, in this case, the Veteran is challenging the 
initial evaluation assigned following the grant of service 
connection for bilateral hearing loss.  In this regard, once 
service connection is granted and an initial disability rating 
and effective date have been assigned, the claim is 
substantiated, and additional 5103(a) notice is not required.  
See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006); 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Thus, because the notice 
that was provided to the Veteran in October 2004 before service 
connection was granted in October 2005 was legally sufficient, 
VA's duty to notify in this case has been satisfied.  

With regard to the issue of increased ratings for surgical 
incision of the right heel
(hereinafter right heel), the Veteran submitted a claim for an 
increased rating in September 2004.  The Veteran was sent a 
letter in October 2004 which stated that, to substantiate a claim 
for increased compensation, the claimant must provide, or ask VA 
to obtain, medical or lay evidence demonstrating a worsening of 
the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  The letter advised the Veteran what information and 
evidence would be obtained by VA, namely, records like medical 
records, employment records, and records from other Federal 
agencies.  The letter also informed him what information and 
evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the Veteran.  The notice also provided examples of 
the types of medical and lay evidence that the Veteran may submit 
(or ask the VA to obtain) that are relevant to establishing her 
or his entitlement to increased compensation.  Specifically, the 
Veteran was informed in the letter of types of evidence that 
might show such a worsening, including statements from a doctor 
containing the physical and clinical findings; results of 
laboratory tests or x-rays; the dates of examinations and tests; 
and statements from other individuals who were able to describe 
from their knowledge and personal observations in what manner the 
disability had become worse.  These notice requirements were 
provided before the initial adjudication of the claim in October 
2005, and therefore there was no defect with regard to the timing 
of the notice as to these requirements.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The Board notes that the Veteran was not informed until a letter 
sent in July 2008 that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), based 
on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration.  A December 2008 letter also contained information 
about assigning effective dates.  The Veteran was given an 
opportunity to respond following the notice letters, and the 
claim was subsequently readjudicated in May 2010 supplemental 
statement of the case (SSOC), and therefore any defect in the 
timing of the notice of this information was harmless.  Prickett 
v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure 
to afford statutory notice to claimant prior to initial rating 
decision by issuing notification letter after decision and 
readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).

In addition, the duty to assist the Veteran has also been 
satisfied in this case with regard to the claims for increased 
ratings.  The Veteran's service treatment records as well as all 
available VA medical records and all relevant private medical 
records pertinent to the years after service are in the claims 
file and were reviewed by both the RO and the Board in connection 
with the Veteran's claims for an increased ratings.  The Veteran 
was also afforded VA examination in June 2005 and September 2009 
in connection with his claims.  When VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  As noted below, the Board finds that the 
September 2009 VA examinations obtained in this case are 
adequate, as they are predicated on a review of the claims file 
and all pertinent evidence of record, and it fully address the 
rating criteria that is relevant to rating the disabilities in 
this case.  In particular, the examination fully describes the 
Veteran's right foot symptomatology and the characteristics of 
his heel scar.  The Veteran described the functional effects of 
his right foot disability, which included difficulty performing 
household chores.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the United 
States Court of Appeals for Veterans Claims (Court) held that in 
addition to dictating objective test results, a VA audiologist 
must fully describe the functional effects caused by a hearing 
disability in his or her final report.  Martinak, 21 Vet. App. at 
455.  In this case, the September 2009 VA examination report did 
include questions regarding the effect of the Veteran's hearing 
problems on his occupation and daily life.  The September 2009 
examiner noted that the Veteran reported the need to have others 
repeat and that he frequently had difficulty discriminating 
speech.  Moreover, in Martinak the Court noted that even if an 
audiologist's description of the functional effects of the 
appellant's hearing disability was somehow defective, the 
appellant bears the burden of demonstrating any prejudice caused 
by a deficiency in the examination.  There have been no 
allegations of any prejudice caused by a deficiency in the 
examination here.  

VA has also assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a SOC 
and SSOC, which informed them of the laws and regulations 
relevant to his increased rating claims.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
Veteran in this case.

Service Connection 

The Board finds that the VCAA duty to notify was satisfied by a 
letter sent to the Veteran in October 2004 with regard to the 
claim for service connection for a kidney disability and in a 
June 2005 letter with regard to the claim for service connection 
for sleep apnea.  The letters addressed all of the notice 
elements and were sent prior to the initial unfavorable decisions 
by the AOJ in October 2005.  In a December 2008 letter, the 
Veteran was provided with notice that addresses the relevant 
rating criteria and effective date provisions.  Any defect in the 
timing of the notice was harmless error as service connection is 
being denied, and therefore no rating or effective date is being 
assigned.  Therefore, the Board finds that VA has fulfilled its 
duty to notify under the VCAA.

VA has also satisfied its duty to assist the Veteran at every 
stage of this case with regard to the claims for a kidney 
disability and sleep apnea.  All available service treatment 
records as well as all identified VA and private medical records 
pertinent to the years after service are in the claims file and 
were reviewed by both the RO and the Board in connection with the 
Veteran's claims.  Additionally, his Social Security 
Administration (SSA) disability records were also reviewed.  
Pursuant to the Board's November 2008 remand, a VA examination 
with respect to the claim for a kidney disability was obtained in 
September 2009.  38 C.F.R. § 3.159(c)(4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the 
Board finds that the VA opinion obtained in this case is 
adequate, as it is predicated on a reading of the service and 
post-service medical records in the Veteran's claims file.  It 
considered all of the pertinent evidence of record, to include 
the Veteran's service and post-service records and the statements 
of the Veteran, and provides a complete rationale for the opinion 
stated, relying on and citing to the records reviewed.  There is 
adequate medical evidence of record to make a determination in 
this case.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).   

As will be discussed below, the Board has determined that the 
Veteran's polycystic kidney disease pre-existed his period of 
ACDUTRA in June 1991.  Although the Board acknowledges that the 
September 2009 opinion does not address whether the Veteran's 
polycystic kidney disease was aggravated during that period 
ACDUTRA or subsequent active duty service, the Board concludes 
that such opinion is not needed as the current evidence of record 
does not indicate that the polycystic kidney disease increased in 
severity beyond its natural progression during the Veteran's 
military service.  Accordingly, as there is currently sufficient 
evidence of record to decide the matter without obtaining an 
additional opinion, the Board can proceed with a decision in this 
matter.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board acknowledges that the Veteran has not had a VA 
examination specifically for his claim for sleep apnea.  The case 
of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which would 
support incurrence or aggravation, (3) an indication that the 
current disability may be related to the in-service event, and 
(4) insufficient evidence to decide the case.  The Board 
concludes an examination is not needed in this case because the 
Veteran's service treatment records are absent for evidence of 
findings related to sleep apnea.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion was 
not warranted because there was no reasonable possibility that 
such an opinion could substantiate the Veteran's claim because 
there was no evidence, other than his own lay assertion, that 
"'reflect[ed] that he suffered an event, injury[,] or disease in 
service' that may be associated with [his] symptoms").  
Moreover, there is no evidence that the Veteran's current 
contentions that he had difficulty sleeping during service were 
symptoms of the onset of his sleep apnea.  Importantly, no 
competent evidence has been submitted to indicate that sleep 
apnea is associated with an established event, injury, or disease 
in service or during the presumptive period.  See Waters v. 
Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a 
veteran's conclusory generalized statement that a service illness 
caused his present medical problems was not enough to entitle him 
to a VA medical examination since all veterans could make such a 
statement, and such a theory would eliminate the carefully 
drafted statutory standards governing the provision of medical 
examinations and require VA to provide such examinations as a 
matter of course in virtually every disability case).  
Accordingly, it was not necessary to obtain a medical examination 
or medical opinion in order to decide the claim for sleep apnea.  
38 C.F.R. § 3.159(c)(4)(i).

VA has also assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a SOC 
and SSOC, which informed them of the laws and regulations 
relevant to his claims for service connection.  For these 
reasons, the Board concludes that VA has fulfilled the duty to 
assist the Veteran in this case.

New and Material Evidence

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  The Board finds 
that VA compliance with the mandates of the VCAA is sufficient to 
permit review of the petition to reopen for entitlement to 
service connection for a back disability which is remanded for 
further development by the RO as discussed below.  As the 
determination below represents a grant of the petition to reopen, 
a detailed discussion of the impact of the VCAA on this appeal is 
not necessary.  In view of the outcome, any deficiencies in such 
notice or assistance have not prejudiced the Veteran.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159 (2009); Mayfield v. Nicholson, 19 Veteran. App. 103, 
(2005), rev'd on other grounds Mayfield v. Nicholson, 444 F.3d. 
1328 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).


LAW AND ANALYSIS

Increased Ratings

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure a 
more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
"present level" of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, where VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees of 
disability that would result in different levels of compensation 
from the time the increased rating claim was filed until a final 
decision on that claim is made.  Thus, VA's determination of the 
"present level" of a disability may result in a conclusion that 
the disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased rating 
claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

1.  Entitlement to an initial compensable rating for bilateral 
hearing loss.

Similarly where a veteran appeals the initial rating assigned for 
a disability at the time that service connection for that 
disability is granted, evidence contemporaneous with the claim 
and with the initial rating decision granting service connection 
would be most probative of the degree of disability existing at 
the time that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on appeal 
was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for separate 
periods of time based on facts found.  Id.  

In evaluating service-connected hearing loss, disability ratings 
are derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric evaluations 
are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Evaluations of bilateral hearing loss range from 
noncompensable to 100 percent based on an organic impairment of 
hearing acuity, as measured by controlled speech discrimination 
tests in conjunction with the average hearing threshold, as 
measured by puretone audiometric tests in the frequencies of 
1000, 2000, 3000 and 4000 cycles per second.  The rating schedule 
establishes 11 auditory acuity Levels designated from Level I for 
essentially normal hearing acuity through Level XI for profound 
deafness.

VA audiological evaluations are conducted using a controlled 
speech discrimination test together with the results of puretone 
audiometry tests.  The vertical line in Table VI (printed in 38 
C.F.R. § 4.85) represents nine categories of the percentage of 
discrimination based on a controlled speech discrimination test.  
The horizontal columns in Table VI represent 9 categories of 
decibel loss based on the puretone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone decibel loss.  The 
percentage evaluation is found from Table VII in 38 C.F.R. § 4.85 
by intersecting the vertical column appropriate for the numeric 
designation for the ear having the better hearing acuity and the 
horizontal row appropriate for the numeric designation for the 
level for the ear having the poorer hearing acuity.  For example, 
if the better ear had a numeric designation of Level "V" and 
the poorer ear had a numeric designation of Level "VII" the 
percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

Regulations also provide that in cases of exceptional hearing 
loss, i.e., when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 
decibels or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table VI 
or Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(a).  The 
provisions of 38 C.F.R. § 4.86(b) further provide that when the 
puretone threshold is 30 decibels or less at 1000 hertz and 70 
decibels or more at 2000, the rating specialist will determine 
the Roman numeral designation for hearing impairment from either 
Table VI or VIA, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman numeral.

In considering the evidence of record under the laws and records 
as set forth above, the Board concludes that the Veteran is not 
entitled to an initial compensable evaluation for his bilateral 
hearing loss under 38 C.F.R.§§  4.85 or 4.86, Diagnostic Code 
6100.  In this regard, on the authorized audiological evaluation 
in June 2005 pure tone thresholds, in decibels, were as follows:






HERTZ



1000
2000
3000
4000
RIGHT
 10
 20
 35
 45
LEFT
 15
 20
 40
 50

The Veteran's average pure tone threshold was 27.5 decibels in 
his right ear and 31.25 decibels in his left ear.  Speech 
audiometry revealed speech recognition ability of 98 percent in 
the right ear and of 96 percent in the left ear.  The results of 
the June 2005 VA examination correspond to Level I hearing for 
the right ear and Level I hearing for the left ear in Table VI.  
When those values are applied to Table VII, a 0 percent 
disability evaluation would be assigned under the provisions of 
38 C.F.R. § 4.85.  

On the authorized audiological evaluation in September 2009, pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
 15
 25
 35
 45
LEFT
 20
 25
 40
 55

The Veteran's average pure tone threshold was 30 decibels in his 
right ear and 35 decibels in his left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent bilaterally.  
The results of the September 2009 VA examination correspond to 
Level I hearing for the right ear and Level I hearing for the 
left ear in Table VI.  When those values are applied to Table 
VII, a 0 percent disability evaluation would be assigned under 
the provisions of 38 C.F.R. § 4.85.  

The Board has also considered whether an increased evaluation for 
bilateral hearing loss is warranted under 38 C.F.R. § 4.86.  
However, puretone thresholds of 55 decibels or more at each of 
the frequencies of 1000, 2000, 3000 and 4000 hertz or puretone 
thresholds of 30 decibels or less at 1000 hertz and 70 decibels 
or more at 2000 have not been shown.

Thus, a compensable rating is not warranted.  38 C.F.R. §§ 4.85 
and 4.86, Diagnostic Code 6100.  Additionally, as the record 
contains no evidence showing that the Veteran is entitled to a 
higher rating at any point during the instant appeal, no staged 
ratings are appropriate.  See Hart, 21 Vet. App. 505.  Thus, the 
Board finds that the current 0 percent evaluation is appropriate 
and that there is no basis for awarding a higher evaluation for 
bilateral hearing loss.  38 C.F.R. §§ 4.7, 4.85, 4.86, Diagnostic 
Code 6100. 

2.  Entitlement to a rating in excess of 10 percent disabling for 
surgical incision of the right heel prior to September 23, 2009.

3.  Entitlement to a rating in excess of 20 percent disabling for 
surgical incision of the right heel on or after September 23, 
2009.

In a May 1989 rating decision, the Veteran was granted service 
connection for status-post excision of a right posterior 
calcaneal spur.  The Board observes that the service-connected 
right heel scar was initially rated under 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  The Veteran was granted a 10 percent 
rating effective from August 4, 2004.  In an April 2010 rating 
decision, the Veteran was granted a 20 percent rating effective 
from September 23, 2009 under 38 C.F.R. § 4.71a, Diagnostic Code 
5284.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portrays the anatomical damage and the functional loss 
with respect to all of these elements.  In evaluating 
disabilities of the musculoskeletal system, it is necessary to 
consider, along with the schedular criteria, functional loss due 
to flare-ups of pain, fatigability, incoordination, pain on 
movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated innervation, 
or other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on 
movement, swelling, deformity or atrophy of disuse as well as 
instability of station, disturbance of locomotion, interference 
with sitting, standing and weight bearing are relevant 
considerations for determination of joint disabilities.  
38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due 
to healed injury, are entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.  As the 
Veteran is contending he has functional loss due to his service-
connected right heel scar, the Board will apply DeLuca.  

Under Diagnostic Code 7804, a 10 percent rating is warranted for 
a superficial scar that is painful on examination.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2008).

Under Diagnostic Code 5284, a moderate foot injury warrants a 10 
percent disability evaluation.  A moderately severe foot injury 
warrants a 20 percent disability evaluation and a severe foot 
injury is assigned a 30 percent disability evaluation.  A note to 
Diagnostic Code 5284 provides that a 40 percent disability 
evaluation will be assigned for actual loss of use of the foot.  
38 C.F.R. § 4.71a, Diagnostic Code 5284.

Normal ankle dorsiflexion is 0 to 20 degrees and normal ankle 
plantar flexion is 0 to 45 degrees.  See 38 C.F.R. § 4.71a, Plate 
II.

In considering the evidence of record under the laws and records 
as set forth above, the Board concludes that the Veteran is not 
entitled to a rating in excess of 10 percent prior to September 
23, 2009.  A 10 percent rating is the maximum rating for a 
superficial scar that is painful on examination.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  The evidence does not meet the 
criteria for moderately a severe foot injury prior to September 
23, 2009.  Further, the evidence does not meet the criteria for a 
severe foot injury on or after September 23, 2009.

In this regard, during a June 2005 VA examination the Veteran 
reported daily intermittent pain mainly with weight bearing and 
that the heel scar is slightly tender to palpitation.  There was 
no edema, redness, or any other treatment besides orthotics.  The 
Veteran reported that he could not stand for prolonged periods of 
time and sometimes has pain in his heel when applying the brake 
while driving.  Upon physical examination, there was tenderness 
to the heels bilaterally to the distal aspect with no swelling or 
redness noted.  There was no tightness to the Achilles on 
palpation.  There was increased pain when ambulating on the 
heels.  Dorsiflexion was 0 to 20 degrees and 0 to 45 degrees on 
plantar flexion with no pain, weakness, decreased endurance, or 
easy fatigability with repetitive range of motion to the ankles.  
The diagnosis was calcaneal bone spur with chronic pain.  As 
such, the evidence of record did not more nearly approximate the 
criteria for a 20 percent rating prior to September 23, 2009.  
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5284.  

During the September 23, 2009 VA examination, the Veteran 
reported that his scar was tender to touch and that he continued 
to have pain in his right heel area.  He stated that walking 
three blocks, standing ten minutes, going up or down steps, 
sitting, and damp days produce pain in this feet.  The Veteran 
indicated that he is unable to squat and that he has flare-ups of 
pain three times per week.  He reported redness on the sole and 
balls of his feet, stiffness in the morning, and weakness and 
instability after standing too long.  He reported difficulty 
bathing and dressing and that he could not cook, clean, cut the 
grass, or do laundry.  

Upon examination, there was bilateral ankle dorsiflexion from 0 
to 20 degrees with pain in the right heel.  Plantar flexion was 0 
to 45 degrees with no pain.  Inversion was 0 to 30 degrees and 
eversion was 0 to 20 degrees with no pain.  There was increased 
pain in the right heel with repetitive range of motion.  There 
was no increased weakness, decreased endurance, incoordination, 
or change in degrees following repetitive range of motion.  There 
was tenderness to palpation of the right heel, dorsal surface, 
and along the Achilles tendon.  There was no redness, warmth, or 
effusion.  Bilateral strength was 5/5.  Sensation was intact to 
monofilament and vibration bilaterally.  The scar was 7 cm long 
and 1 mm wide.  There was no elevation, depression, inflammation, 
ulceration, edema, keloid formation, adherence to underlying 
tissue, or underlying tissue damage.  There was no sloughing, 
decreased range of motion, or limited function secondary to this 
scar.  The scar was tender to touch.  The Veteran's gait was 
within normal limits and he was able to walk on his heels, toes, 
and do tandem walking.  There was no uneven shoe wear and he was 
not using any shoe inserts or walking aids.  There were no 
unusual corns or calluses and the Achilles tendon was in good 
alignment with the heel.  X-rays revealed no fracture or 
dislocation, ankle effusions, or erosive degenerative changes.  

The Board concludes that the results of the September 23, 2009 VA 
examination do not more nearly approximate the criteria for a 
moderately severe disability but will not disturb the assigned 
rating.  In making this determination, the Board has also 
considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
the holdings in DeLuca.  However, an increased evaluation for the 
Veteran's right heel is not warranted on the basis of functional 
loss due to pain or weakness in this case, as the Veteran's 
symptoms are supported by pathology consistent with the assigned 
ratings, and no higher.  In this regard, the Board observes that 
the Veteran has complained of pain, tenderness, weakness, 
stiffness, and an inability to do household chores.  The Board 
observes that the Veteran did have increased pain upon repetitive 
testing during the September 2009 VA examination.  However, the 
Board finds it significant that his full range of motion was not 
decreased due to pain.  Indeed, the Veteran's complaints do not, 
when viewed in conjunction with the medical evidence, tend to 
establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.  Therefore, the Board finds that the preponderance of 
the evidence supports a 10 percent rating prior to September 23, 
2009, and no more than a 20 percent rating effective September 
23, 2009.  See Hart, 21 Vet. App. 505.  38 C.F.R. § 4.7, 4.71a, 
Diagnostic Code 5284. 

The Board notes that Diagnostic Codes 7800-7805 were revised 
effective October 23, 2008.  A veteran who VA rated under these 
codes before that date can request review under 7800-7802, 7804-
7805.  However, the Veteran did not ask for review under the new 
diagnostic criteria.  Moreover, even if the Veteran had requested 
revaluation, he would not be entitled to a higher rating under 
the revised criteria.  38 C.F.R. § 4.118, Diagnostic Codes 7800-
7805.

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board finds 
that the record does not reflect that the Veteran's bilateral 
hearing loss and right heel scar are so exceptional or unusual as 
to warrant the assignment of a higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The threshold 
factor for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  See Thun v. Peake, 
22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule and the assigned schedular evaluation is therefore 
adequate, and no extraschedular referral is required.  Id., see 
also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, VA must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Board finds that the rating criteria to 
evaluate his bilateral hearing loss and right heel scar 
reasonably describe the Veteran's disability level and 
symptomatology and he has not argued to the contrary.  The 
criteria, 38 C.F.R. §§ 4.85, 4.86, 4.71a, 4.118 Diagnostic Codes 
5284, 6100, 7804 reasonably describe the Veteran's disability 
level and symptomatology, and consequently his disability level 
is contemplated by the rating schedule and the assigned schedular 
evaluation is therefore adequate.  Moreover, the Veteran has not 
contended that his service-connected bilateral hearing loss and 
right heel scar have caused frequent periods of hospitalization 
or marked interference with his employment and such is not shown 
by the evidence of record.  Cf Martinak v. Nicholson, 21 Vet. 
App. 447 (2007).  The Board observes the Veteran's contentions 
made to the September 2009 VA examiner that he has difficulty 
bathing and dressing himself and that he cannot do laundry, cook, 
cut the grass, or do other household chores due to his right 
heel.  However, the Board also notes that there is no objective 
evidence that he cannot do these things.  Rather, it appears that 
the Veteran is unable to work due to complication of his kidney 
disability.  For these reasons, the Veteran's disability picture 
is contemplated by the rating schedule and no extraschedular 
referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).

Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110, 1131.  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability benefits.  In 
order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It would also include 
statements contained in authoritative writings such as medical 
and scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is competent if 
it is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).

The term "veteran" is defined, in relevant part, as "a person 
who served in the active military, naval, or air service . . . 
."  38 U.S.C.A. § 101(2); see also 38 C.F.R. § 3.1(d).  "The 
term 'active military, naval, or air service' includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned was 
disabled or died from an injury incurred or aggravated in line of 
duty."  38 U.S.C.A. § 101(24).  The term "active duty for 
training" includes, "full-time duty in the Armed Forces 
performed by Reserves for training purposes."  38 U.S.C.A. 
§ 101(22)(A); 38 C.F.R. § 3.6(c)(1).  The term "inactive duty 
for training" includes, "duty (other than full-time duty) 
prescribed for Reserves by the Secretary concerned under section 
206 of title 37 or any other provision of law" or "special 
additional duties authorized for Reserves (including commissioned 
officers of the Reserve Corps of the Public Health Service) by an 
authority designated by the Secretary concerned and performed by 
them on a voluntary basis in connection with the prescribed 
training or maintenance activities of the units to which they are 
assigned."  38 U.S.C.A. § 101(23)(A),(B); 38 C.F.R. 
§ 3.6(d)(1),(2).  The term "active duty for training" includes, 
"in the case of members of the Army National Guard or Air 
National Guard of any State, full-time duty under" certain 
sections of title 32, United States Code, including section 502.  
38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c)(3).  The term 
"inactive duty for training" includes, "[i]n the case of 
members of the Army National Guard or Air National Guard of any 
State . . . duty (other than full-time duty) under" certain 
sections of title 32, United States Code, including section 502.  
38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d)(3).

As noted in the introduction, the Veteran had active duty from 
October 1984 to December 1986 and from December 2003 to August 
2004 and by means of this service he is a "veteran" under the 
law.  As to his service in the Army Reserve, he is not a 
"veteran" unless or until it is shown that he "was 
disabled . . . . from a disease or injury incurred or aggravated 
in line of duty" during a period of active duty for training 
(ACDUTRA) or unless or until it is shown that he "was 
disabled . . . . from an injury incurred or aggravated in line of 
duty" during a period of inactive duty for training (INACDUTRA).  
If he was so disabled, such a period of ACDUTRA or INACDUTRA is 
then considered "active military service" and the person is 
then considered a "veteran" for that period of service.  

Thus, the definitional statute, 38 U.S.C.A. § 101(24), makes a 
clear distinction between those who have served on active duty 
and those who have served on active or inactive duty for 
training.  The effect is that an individual who has served only 
on active or inactive duty for training must establish a service-
connected disability in order to achieve veteran status and to be 
entitled to compensation.  See Paulson v. Brown, 7 Vet. App. 466, 
470 (1995).  Accordingly, the advantage of certain evidentiary 
presumptions provided by law to assist veterans in establishing 
service connection for a disability do not extend to those who 
claim service connection based on a period active or inactive 
duty for training.  Id. at 470-471 (noting that the Board did not 
err in not applying presumptions of sound condition and 
aggravation to appellant's claim where he served only on active 
duty for training and had not established any service-connected 
disabilities from that period).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence that it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

4.  Entitlement to service connection for sleep apnea.

In considering all of the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for sleep apnea.  
The Veteran contends that he developed sleep apnea in the 1980s 
while he was serving on active duty.  He testified that he woke 
up tired a lot of times.  The Veteran acknowledged that he was 
not evaluated or given a diagnosis of sleep apnea until after his 
separation from service in August 2004.  

Despite the Veteran's contentions that he developed sleep apnea 
in the 1980s, his Reserve records dated from 1980 to 2004 are 
absent for complaints, treatment, findings, or diagnoses of a 
sleep disorder.  In fact, the first diagnosis of sleep apnea was 
in a March 2005 private treatment record of A.V.H.  A prolonged 
period without medical complaint can be considered, along with 
other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must 
consider all the evidence including the availability of medical 
records, the nature and course of the disease or disability, the 
amount of time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection. 
 Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during combat 
conditions does not establish absence of disability and thus 
suggesting that the absence of medical evidence may establish the 
absence of disability in other circumstances).  Thus, when 
appropriate, the Board may consider the absence of evidence when 
engaging in a fact finding role.  See Jordan v. Principi, 17 Vet. 
App. 261 (2003) (Steinberg, J., writing separately) (noting that 
the absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 presumption of 
soundness).  

In this regard, the Veteran has presented no evidence despite his 
own contentions that his sleep apnea which was first diagnosed in 
March 2005 was related to his active service from October 1984 
and December 1986 or from December 2003 to August 2004.  
Moreover, the Veteran did not contend, nor did the evidence show, 
that his sleep apnea developed during a period of ACDUTRA or 
INACDUTRA.  Moreover, the Board finds it significant that the 
Veteran did not file a claim for sleep apnea after his initial 
period of active duty in the 1980s but instead filed the claim in 
June 2005 after the initial diagnosis in March 2005.  This is 
particularly significant because the Veteran did file a claim for 
a right heel spur after his initial period of active duty, 
indicating that if he was experiencing a sleep disorder at that 
time, he would have filed a claim.  Moreover, the Veteran did not 
report sleep problems on any of his reports of medical history 
throughout his active duty and Reserve service.  Thus, the 
preponderance of the evidence is against a current sleep apnea 
having a relationship to the Veteran's active duty or Reserve 
service.  As such, service connection for sleep apnea must be 
denied.  38 C.F.R. § 3.303.  

5.  Entitlement to service connection for a kidney disability, to 
include polycystic kidney disease with renal failure or renal 
calculi.

The Board notes that congenital or developmental defects are not 
"diseases or injuries" within the meaning of applicable statutes 
and regulations.  38 C.F.R. 
§ 3.303(c).  However, where during service a congenital or 
developmental defect is subject to a superimposed injury or 
disease, service connection may be warranted.  VAOPGCPREC 82-90 
(July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) (a 
reissue of General Counsel opinion 01-85 (March 5, 1985).  The VA 
General Counsel's opinion indicated that there is a distinction 
under the law between a congenital or developmental "disease" and 
a congenital "defect" for service connection purposes in that 
congenital diseases may be recognized as service connected if the 
evidence as a whole shows aggravation in service within the 
meaning of VA regulations.  A congenital or developmental 
"defect," on the other hand, because of 38 C.F.R. § 3.303(c), may 
not be service-connected although service connection may be 
granted for additional disability due to disease or injury 
superimposed upon such defect during service.  VAOPGCPREC 82-90.

In considering the evidence of record under the laws and 
regulations as reflected above, the Board concludes that the 
Veteran is not entitled to service connection for a kidney 
disability, to include polycystic kidney disease with renal 
failure or renal calculi.

The Veteran contends that the ready to eat meals he was given 
during his service contained a lot of salt which aggravated his 
kidneys.  The Veteran also states that the back problems he 
experienced in the 1980s where symptoms of kidney problems.  He 
testified that he was first diagnosed with polycystic kidney 
disease in 1991 during a period of ACDUTRA.  He also asserts that 
he was given anthrax shots before his second period of active 
duty (December 2003 to August 2004) that aggravated his kidney 
disease.  

Service treatment records dated in the 1980s are absent for 
complaints, treatment, findings, or diagnoses of a kidney 
disorder.  Further, these records are absent for any association 
between complaints of back pain and a kidney related problem.  
Importantly, as will be discussed below under the claim for a 
back disability, the Veteran's complaints of back pain during his 
service in the 1980s were attributed to musculoskeletal 
assessments (strain, spasm, muscle tension) and not to his 
kidneys.  Thus, there was no showing of a kidney disorder during 
the Veteran's period of active duty from October 1980 to October 
1984. 

As noted above, the Veteran served in the Reserves from October 
1984 to December 1986 and again from April 1991 to August 2004.  
The first evidence of a kidney problem was in 1991.  It appears 
that the Veteran was serving during a period of ACDUTRA in late 
June 1991 between June 22, 1991 and June 24, 1991.  On June 22, 
1991, the Veteran reported left flank pain radiating to his groin 
that began the night before.  Medical records dated in June 22, 
1991 reflected that the Veteran had laser surgery for left sided 
kidney stones in January 1991 and that fragments remained in the 
kidney.  He passed one fragment on June 9, 1991.  The evidence 
does not indicate that the Veteran was on a period of ACDUTRA or 
INACDUTRA in January or on June 9, 1991.  

X-rays revealed two stones on the left side of the bladder.  It 
was noted that his urologist wanted to do surgery for his kidney 
stones prior to his period of ACDUTRA in June 1991 but the 
Veteran thought he would be alright and informed his squad leader 
that his physician told him not to do any heavy lifting or 
jumping around.  It was noted that his military job did not 
involve either lifting or jumping.  The Veteran was noted to have 
polycystic kidney disease confirmed by an ultrasound by a 
nephrologist.  The plan was to hydrate the Veteran to help the 
stones pass.  A June 22, 1991 statement of medical examination 
and duty status specially noted that the injury was not 
considered to have been incurred in the line of duty.  A June 24, 
1991 kidney-ureter-bladder (KUB) radiography report showed opaque 
calculus in the inferior pole of the left kidney region.  There 
were multiple phleobiliths in the right hemipelvis.  It was noted 
that an ultrasound would be useful for further evaluation.  

During the Veteran's second period of active duty from December 
2003 to August 2004, a January 2004 private treatment record from 
G.L.M.C. evaluated whether the Veteran was deployable to Iraq.  
The Veteran had a confirmed diagnosis of autosomal-dominant 
polycystic kidney disease with evidence of moderate renal 
failure.  It was noted that several people on the Veteran's 
mother's side had kidney disease.  The physician stated that the 
disease is progressive and at some time in the future the Veteran 
would need RRT (dialysis and/or renal transplantation).  In 
January 2004, the Veteran was essentially asymptomatic, primarily 
because the development of chronic renal failure had been slow 
though progressive.  The Veteran was to avoid volume as well as 
depletion at all times.  

A February 2004 medical board report indicated that the Veteran 
had a history of multiple kidney stones.  He reported that he was 
first diagnosed with kidney disease in January 1991.  It was 
noted that he had polycystic kidney disease of suspected familial 
origin.  The report found that the Veteran had health issues that 
could potentially interfere with deployment and operational 
status.  Notably, the Veteran was thought to be ill-suited to 
withstand extremes of temperature and his rising creatinine 
levels warranted dietary considerations which would be of issue 
in the near future.  His prognosis was thought to ultimately 
progress to the point where more heroic measures would be needed 
but at that time his calcium, potassium, and CO2 were normal.  He 
was not suffering from hypercalcemia or hypophosphatemia but was 
eukalemic.  It was thought if his renal condition worsened, it 
would be a problem.  The Veteran was found to be ill-suited for 
continuous consumption of MREs.  It was noted that if his renal 
condition deteriorated, this would be problematic as his salt and 
potassium intake would need to be regulated.  Due to his 
polycystic kidney disease, he was found not to meet the retention 
standards.  In March 2004, the physical evaluation board 
determined that the Veteran's long standing polycystic kidney 
disease was considered congenital/hereditary disorder.  There was 
evidence of moderate renal failure.  There was no evidence of 
service incurrence or permanent service aggravation.  It was 
noted that his disability existed prior to enlistment and 
increased only to the extent of its accepted normal and natural 
progression.  

In October 2008, the Veteran had a kidney transplant.  In 
September 2009, the Veteran underwent a VA examination.  The 
examiner noted that the Veteran's polycystic kidney disease is a 
genetic condition.  There was no medical literature to support 
the Veteran's contention that an anthrax injection would cause or 
aggravate his condition.  

The Board observes that the Veteran was not initially diagnosed 
with polycystic kidney disease during his June 22, 1991 to June 
24, 1991 ACDUTRA service.  In this regard, the Veteran is not 
entitled to the presumption of sound condition prior to this 
period of ACDUTRA.  Paulson, 7 Vet. App. 470-471.  Thus, the 
preponderance of evidence must indicate that the Veteran was 
diagnosed with polycystic kidney disease prior to his period of 
ACDUTRA.  As reflected above, the June 22, 1991 service treatment 
records show that the Veteran initially had laser surgery for 
kidney stones in January 1991 and was noted to have polycystic 
kidney disease confirmed by an ultrasound by a nephrologist.  
Further, the February 2004 medical board report indicated that 
the Veteran reported that he was first diagnosed with kidney 
disease in January 1991.  Although the Veteran now contends he 
was initially diagnosed with polycystic kidney disease during his 
ACDUTRA in late June 1991, the preponderance of the evidence 
indicates that he was diagnosed in January 1991.  There is no 
evidence that the Veteran was on a period of ACDUTRA in January 
1991.  Accordingly, the Board concludes that the Veteran's 
polycystic kidney disease pre-existed his period of ACDUTRA from 
June 22, 1991 to June 24, 1991.  

The question then becomes whether the pre-existing polycystic 
kidney disease was aggravated during the period of ACDUTRA or 
during his later period of active duty from December 2003 to 
August 2004.  Temporary or intermittent flare-ups of symptoms of 
a preexisting condition, alone, do not constitute sufficient 
evidence for a non-combat veteran to show increased disability 
for the purposes of determinations of service connection based on 
aggravation under section 1153 unless the underlying condition 
worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 
2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 C.F.R. 
§ 3.306(b).  The usual effects of medical and surgical treatment 
in service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, will not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

The Board concludes that the pre-existing polycystic kidney 
disease was not aggravated during the June 22, 1991 to June 24, 
1991 ACDUTRA period, any subsequent ACDUTRA/INACDUTRA, or during 
his active duty from December 2003 to August 2004.  Beginning 
with the period of ACDUTRA in June 1991, there is no evidence 
that the Veteran's polycystic kidney disease underwent a 
permanent increase in severity during this brief period of time.  
Although the Veteran was treated for kidney stones, there is no 
indication that his polycystic kidney disease was somehow 
aggravated by his period of ACDUTRA.  It was specifically noted 
that he was not performing work that involved lifting or jumping, 
as instructed by his private physician.  Rather, it appears that 
the Veteran just happened to pass the remainder of his pre-
existing kidney stones (first noted in January 1991) while on 
ACDUTRA.

Moreover, the January and February 2004 medical evidence clearly 
establishes that the Veteran's pre-existing polycystic kidney 
disease was not aggravated during any subsequent period of 
ACDUTRA/INACDUTRA or from his active duty service.  As referenced 
above, these records indicated the Veteran was essentially 
asymptomatic and that the development of chronic renal failure 
had been slow though progressive.  Importantly, the military 
determined that if the Veteran were to stay in service, the 
extreme temperatures he would likely experience in Iraq, the 
military diet, and the need for hydration would be issues for his 
polycystic kidney disease.  The Board finds it significant that 
his calcium, potassium, and CO2 were normal in January 2004.  
This indicates that these factors were not currently aggravating 
the polycystic kidney disease but might in the future, so the 
Veteran was separated from service.  Further, the September 2009 
VA examiner stated that there was no evidence in the medical 
literature that anthrax shots (which the Board notes there is no 
evidence the Veteran had) would cause or aggravate polycystic 
kidney disease.  

In sum, the evidence of record reflects that the Veteran was 
diagnosed with polycystic kidney disease in January 1991.  His 
pre-existing polycystic kidney disease did not permanently 
increase in severity beyond the normal progression of the disease 
during a period of ACDUTRA, INACDUTRA, or active duty.  Moreover, 
there is no evidence that the Veteran has a kidney disorder 
separate from polycystic kidney disease.  The Board observes that 
there is no evidence that renal calculi, which appear to be a 
symptom of the polycystic kidney disease, were incurred or 
aggravated during the Veteran's service.  Accordingly, 
entitlement to service connection for kidney disability, to 
include polycystic kidney disease with renal failure and renal 
calculi, is denied.  38 C.F.R. §§ 3.1, 3.6, 3.303, 3.306.  





New and material evidence

6.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
disability.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108.  New and material evidence means evidence not 
previously submitted to agency decision makers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate the 
claim; which is neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the basis 
that there was no new and material evidence to reopen the claim 
since a prior final disallowance.  See Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, "credibility" 
of newly presented evidence is to be presumed unless evidence is 
inherently incredible or beyond competence of witness).  See also 
Duran v. Brown, 7 Vet. App. 216, 220 (1994).  

A January 2003 RO decision denied service connection for a back 
condition because there was no evidence that the claimed 
condition exited.  The Veteran was notified of the denial in 
January 2003.  Because the Veteran did not appeal that decision, 
it is final and not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

In September 2004, the Veteran filed a claim for a low back 
condition.  As noted, despite the finality of a prior adverse 
decision, a claim will be reopened and the former disposition 
reviewed if new and material evidence is furnished with respect 
to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  

With these considerations, the Board has reviewed the record, 
with particular attention to the additional evidence received 
since the final January 2003 rating decision.  After reviewing 
the record, the Board finds that the additional evidence received 
since the final rating decision is new and material within the 
meaning of 38 C.F.R. § 3.156(a).  

In this regard, it appears that additional relevant service 
treatment records were associated with the claims file following 
the January 2003 rating decision that document complaints of back 
pain during the Veteran's active duty service from October 1980 
to October 1984.  Accordingly, the Board must reconsider the 
claim.  38 C.F.R. § 3.156(c)(i).


ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.

Entitlement to a rating in excess of 10 percent disabling for 
surgical incision of the right heel prior to September 23, 2009, 
is denied.

Entitlement to a rating in excess of 20 percent disabling for 
surgical incision of the right heel on or after September 23, 
2009, is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for kidney disability, to 
include polycystic kidney disease with renal failure and renal 
calculi, is denied.

New and material evidence has been received and the claim for 
entitlement to service connection for a back disability is 
reopened.

REMAND

Service connection for a back disability

The Board concludes that because there is in-service evidence of 
back complaints, the Veteran has complained of back problems 
during his initial period of active duty from 1980 to 1984 and 
again during his period of duty from December 2003 to August 
2004, and there is current evidence of a back disability, a 
remand for a VA examination is necessary.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i).

The service treatment records reflect that the Veteran complained 
of back pain beginning in the 1980s.  In this regard, a May 1982 
record noted that the Veteran intermittently injured his back 
from heavy lifting.  An October 1982 record showed that he had 
reoccurring back pain and initially injured his back in 1973.  In 
April 1983, the Veteran stated that he hurt his back when getting 
out of his truck.  The diagnosis of upper lumbar and lower 
thoracic spasm.  In June 1983, the assessment was lower back 
pain/muscle tension.  In July 1983, he was diagnosed with facet 
syndrome.  

There was no complaints of back related complaints in his service 
treatment records dated from 1991 to 2002.

On his February 2004 medical board report, the Veteran reported 
back pain.  In a May 2004 written response to the disability 
panel, the Veteran stated that he had lower back pain since 1982 
and in December 2003 had x-ray evidence of lumbar levoscoliosis 
with degenerative joint disease.  However, such x-ray evidence 
was not associated with the claims file.

Following his separation from service, in March 2008 the Veteran 
had a motor vehicle accident.  A March 2008 VA treatment entry 
reflected a diagnosis of back pain and thoracic sprain/strain 
complicated by lumbosacral subluxation complex L3 
spondylolisthesis.  

Although there was a post-service back injury in 2008, the Board 
concludes that because the Veteran complained of back pain in the 
1980s and at the time of his separation from service in 2004, 
that a remand is necessary for an examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination 
to evaluate his claim for service connection 
for a back disability.  A copy of the claims 
folder and this REMAND must be made available 
to the examiner in conjunction with the 
examination.  The examination report must 
include responses to the each of the 
following items:

Based on a review of the claims folder and the 
examination findings, including the service 
treatment records, private treatment reports, 
VA treatment reports, the examiner should 
render any relevant diagnoses pertaining to 
the claim for a back disability.  

Additionally, the examiner should state a 
medical opinion as to the likelihood (likely, 
unlikely, at least as likely as not) that any 
current low back disability is causally or 
etiologically related to his symptomatology in 
military service (October 1980 to October 1984 
and December 2003 to August 2004) as opposed 
to its being more likely due to some other 
factor or factors.  The examiner should also 
observe that the Veteran was involved in a 
motor vehicle accident in March 2008.  

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of conclusion as it is 
to find against it.)
A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2009), copies of all pertinent 
records in the appellant's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

2.  When the development requested has been 
completed, the case should be reviewed by the 
RO on the basis of additional evidence.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


